UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended September 30, 2008, or [ ]TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission file number:0-9341 SECURITY NATIONAL FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) UTAH 87-0345941 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 5300 South 360 West, Suite 250 Salt Lake City, Utah 84123 (Address of principal executive office) (Zip Code) Registrant’s telephone number, including area code: (801) 264-1060 Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act: Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of"accelerated filer and large accelerated filer" in Rule 12b-2 of the Securities Exchange Act of 1934.(Check one) Large accelerate filer[ ] Accelerated filer[ ] Non-accelerated filer [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Securities Exchange Act of 1934):YesNo[X] Indicate the number of shares outstanding of each of the issuer's classes of common stock as of the latest practicable date. Class A Common Stock, $2.00 par value 7,889,567 Title of Class Number of Shares Outstanding as of October 31, 2008 Class C Common Stock, $.20 par value 8,488,529 Title of Class Number of Shares Outstanding as of October 31, 1 SECURITY NATIONAL FINANCIAL CORPORATION AND SUBSIDIARIES FORM 10-Q QUARTER ENDED SEPTEMBER 30, 2008 TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item 1. Financial Statements Page No. Condensed Consolidated Balance Sheets September 30, 2008 and December 31, 2007 (unaudited) 3-4 Condensed Consolidated Statements of Earnings for the Three and Nine Months ended September 30, 2008 and 2007 (unaudited) 5 Condensed Consolidated Statements of Cash Flows for the Nine Months ended September 30, 2008 and 2007 (unaudited) 6 Notes to Condensed Consolidated Financial Statements (unaudited) 7-19 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20-29 Item 3. Quantitative and Qualitative Disclosures about Market Risk 29 Item 4. Controls and Procedures 29-30 PART II - OTHER INFORMATION Other Information 30-36 Signature Page 37 Certifications 38-41 2 SECURITY NATIONAL FINANCIAL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) September 30, December 31, Assets 2008 2007 Investments: Fixed maturity securities, held to maturity, at amortized cost $ 124,180,615 $ 116,896,016 Fixed maturity securities, available for sale, at estimated fair value 2,227,158 2,880,920 Equity securities, available for sale, at estimated fair value 6,635,288 5,900,292 Mortgage loans on real estate and construction loans, held for investment net of allowances for losses of $3,683,000 and $1,435,000 for 2008 and 2007 125,821,873 92,884,055 Real estate, net of accumulated depreciation 18,337,954 7,946,304 Policy, student and other loans net, of allowances for doubtful accounts 17,272,284 16,860,874 Short-term investments 10,963,235 5,337,367 Accrued investment income 3,322,180 3,032,285 Total investments 308,760,587 251,738,113 Cash and cash equivalents 21,267,896 5,203,060 Mortgage loans sold to investors 15,470,067 66,700,694 Receivables, net 15,065,747 13,743,682 Restricted assets of cemeteries and mortuaries 5,966,453 5,711,054 Cemetery perpetual care trust investments 1,736,228 1,604,600 Receivable from reinsurers 825,094 746,336 Cemetery land and improvements 10,498,961 9,760,041 Deferred policy and pre-need contract acquisition costs 32,291,896 30,786,229 Property and equipment, net 14,255,205 14,828,699 Value of business acquired 11,461,933 11,686,080 Goodwill 1,028,026 1,075,039 Other 6,101,090 4,579,018 Total Assets $ 444,729,183 $ 418,162,645 See accompanying notes to condensed consolidated financial statements. Return to Table of Contents 3 SECURITY NATIONAL FINANCIAL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Continued) (Unaudited) September 30, December 31, 2008 2007 Liabilities and Stockholder's Equity Liabilities Future life, annuity, and other benefits $ 324,942,122 $ 296,068,767 Unearned premium reserve 4,952,393 4,995,664 Bank loans payable 6,350,398 12,552,666 Notes and contracts payable 495,616 818,810 Deferred pre-need cemetery and mortuary contract revenues 13,264,513 12,643,199 Accounts payable 1,781,212 1,833,188 Other liabilities and accrued expenses 11,628,961 14,812,845 Income taxes 18,637,659 16,179,596 Total liabilities 382,052,874 359,904,735 Non-Controlling Interest in Perpetual Care Trusts 2,616,879 2,473,758 Stockholders' Equity Common Stock: Class A:common stock, $2.00 par value; 20,000,000 sharesauthorized; issued and outstanding 7,889,567 shares in 2008 and 7,885,268 shares in 2007 15,779,134 15,770,458 Class B: non-voting common stock, $1.00 par value; 5,000,000 shares authorized; none issued or outstanding - - Class C:convertible common stock, $0.20 par value; 15,000,000 shares authorized; issued and outstanding 8,488,529 shares in 2008 and 8,530,699 in 2007 1,697,706 1,706,140 Additional paid-in capital 17,994,051 17,737,172 Accumulated other comprehensive income and other items, net of taxes 2,683,625 1,596,791 Retained earnings 23,811,753 21,104,156 Treasury stock at cost; 1,036,559 Class A shares in 2008 and 1,104,484 Class A shares in 2007 (1,906,839 ) (2,130,565 ) Total stockholders' equity 60,059,430 55,784,152 Total Liability and Stockholders' Equity $ 444,729,183 $ 418,162,645 See accompanying notes to condensed consolidated financial statements. Return to Table of Contents 4 SECURITY NATIONAL FINANCIAL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF EARNINGS (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, 2008 2007 2008 2007 Revenues: Insurance premiums and other considerations $ 9,327,250 $ 8,426,016 $ 27,177,782 $ 24,294,625 Net investment income 6,792,171 7,637,865 21,544,753 24,590,361 Net mortuary and cemetery sales 3,050,721 3,212,772 10,031,959 10,157,891 Realized gains (losses) on investments and other assets (1,106,721 ) 2,053 (1,066,552 ) 738,721 Mortgage fee income 34,756,907 31,998,895 108,352,502 94,600,013 Other 263,607 386,340 667,186 644,370 Total revenues 53,083,935 51,663,941 166,707,630 155,025,981 Benefits and expenses Death benefits 4,074,703 3,997,893 13,212,689 12,171,871 Surrenders and other policy benefits 736,180 566,596 1,708,325 1,638,798 Increase in future policy benefits 3,498,771 3,133,326 10,262,028 8,807,311 Amortization of deferred policy and pre-need acquisition costs and value of business acquired 1,951,322 1,456,808 4,364,305 4,180,293 Selling general and administrative expenses: Commissions 24,595,430 24,609,493 74,258,401 71,904,695 Salaries 6,637,600 6,137,254 19,553,038 17,824,099 Other 10,169,344 9,186,678 31,447,104 24,933,545 Interest expense 1,600,435 3,075,886 5,744,511 10,333,211 Cost of goods and services sold - mortuaries and cemeteries 548,315 637,520 1,853,211 1,952,443 Total benefits and expenses 53,812,100 52,801,454 162,403,612 153,746,266 Earning (loss) before income taxes (728,165 ) (1,137,513 ) 4,304,018 1,279,715 Income tax expense (39,877 ) 475,069 (1,595,971 ) (166,590 ) Net earnings (loss) $ (768,042 ) $ (662,444 ) $ 2,708,047 $ 1,113,125 Net earnings (loss) per Class A Equivalent common share (1) $ (0.10 ) $ (0.09 ) $ 0.35 $ 0.15 Net earnings (loss) per Class A Equivalent common share-assuming dilution (1) $ (0.10 ) $ (0.09 ) $ 0.35 $ 0.14 Weighted-average Class A equivalent common share outstanding (1) 7,690,891 7,562,234 7,669,045 7,511,801 Weighted-average Class A equivalent common shares outstanding assuming-dilution (1) 7,690,891 7,562,234 7,695,642 7,721,139 (1)Earnings per share amounts have been adjusted retroactively for the effect of annual stock dividends.The weighted-average shares outstanding includes the weighted-average Class A common shares and the weighted-average Class C common shares determined on an equivalent Class A common stock basis.Net earnings per common share represent net earnings per equivalent Class A common share.Net earnings per Class C common share is equal to one-tenth (1/10) of such amount. See accompanying notes to condensed consolidated financial statements. Return to Table of Contents 5 SECURITY NATIONAL FINANCIAL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended September 30, 2008 2007 Cash flows from operating activities: Net cash provided by (used in) operating activities $ 41,185,519 $ (24,558,802 ) Cash flows from investing activities: Securities held to maturity: Purchase-fixed maturity securities (8,155,171 ) (3,741,486 ) Calls and maturities - fixed maturity securities 20,187,994 6,391,892 Securities available for sale: Purchase-fixed maturity securities (22,034 ) (102,849 ) Sales-equity securities 340,654 823,063 Purchase of short-term investments (23,801,291 ) (12,570,340 ) Sales of short-term investments 20,584,952 10,699,420 Purchase of restricted assets (319,336 ) (183,448 ) Changes in assets for perpetual care trusts (222,825 ) (145,930 ) Amount received for perpetual care trusts 143,121 87,919 Mortgage, policy, and other loans made (50,018,619 ) (59,027,000 ) Payments received for mortgage, policy and other loans 27,749,754 57,240,984 Purchase of property and equipment (1,054,491 ) (2,486,470 ) Disposal of property and equipment 81,352 730,542 Purchase of real estate - (1,223,983 ) Reinsurance agreement - SSLIC - Mississippi (1,500,000 ) - Purchase of subsidiary - (27,971 ) Sale of real estate 731,596 1,335,183 Net cash used in investing activities (15,274,344 ) (2,200,474 ) Cash flows from financing activities: Annuity contract receipts 8,657,859 4,554,778 Annuity contract withdrawals (12,411,521 ) (9,755,104 ) Stock options excercised 242,344 - Sale of treasury stock 217,934 469,901 Repayment of bank loans on notes and contracts (10,601,015 ) (2,504,778 ) Proceeds from borrowing on bank loans 4,048,060 30,506,853 Net cash used in financing activities (9,846,339 ) 23,271,650 Net cash in cash and cash equivalents 16,064,836 (3,487,626 ) Cash and cash equivalents at beginning of period 5,203,060 10,376,585 Cash and cash equivalents at end of period $ 21,267,896 $ 6,888,959 Non Cash Investing and Financing Activities: Mortgage loans sold to investors reclassified as mortgage loans on real estate and construction loans, held for investment $ 24,740,179 $ - See accompanying notes to condensed consolidated financial statements. Return to Table of Contents 6 SECURITY NATIONAL FINANCIAL CORPORATION AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements September 30, 2008 (Unaudited) 1.Basis of Presentation The accompanying unaudited consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and with the instructions to Form 10-Q and Articles 8 and 10 of Regulation S-X. Accordingly, they do not include all of the information and disclosures required by accounting principles generally accepted in the United States of America for complete financial statements.
